DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, line 13, the phrases “the positive data charge” and “the negative data charge” do not have a proper antecedent basis respectively; additionally, the phrases “a second bus bar electrically isolated from the first bus bar and electrically charged with at least one of the power charge and the ground charge” and “a second bus bar electrically isolated from the first bus bar of the second track, the second bus bar of the second track being electrically charged with at least one of the positive data charge and the negative data charge” are deemed misdescriptive, unclear and confusing as presently worded since the first track could entail a first bus bar with a power charge, while the second bus bar could include the power charge for example.  Applicant argues that the amendments to the claims make clear that the two bus bars of the first track include one having a power charge with the other having a ground charge, while the two bus bars of the second track include one having a positive data charge and the other having a negative data charge; but an analysis of the claim does not substantiate the arguments.  The examiner suggest positively reciting that the first bus bar includes “x” while the second bus bar includes “y” for each of the tracks in order to clarify the metes and bounds of patent protection being sought.  In Claim 14, the phrase “the USB port of the shelf” does not have a proper antecedent basis.  In Claim 15, the phrase “a controller” is unclear and confusing as presently set forth since it is not clear whether the limitation is a new and distinct feature, or if it is a reference back to the previously defined “a controller” as recited in Claim 14; additionally, most of the language in Claim 15 is redundant and duplicative with language as recited within Claim 14 thereby not further limiting the claimed subject matter.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wantland et al., [US 2017/0299257] in view of Grela.  Wantland teaches of an appliance (100), comprising: a cabinet (120) defining a chamber (122); a door (128) coupled with the cabinet to provide selective access to the chamber; a track (204) disposed on the door and having a connector (240), the connector having a plurality of plates (242, 244), at least one of the plurality of plates being charged with a power charge, at least one of the plurality of plates being charged with a ground charge, at least one of the plurality of plates being charged with a positive data charge, and at least one of the plurality of plates being charged with a negative data charge (see disclosure); a storage bin (166) having a plurality of electrical contacts (236, 238); a controller (viewed as the switch (300)); and a centralized hub (viewed as the power track (204)) in electrical communication with the controller (fig. 4), the centralized hub being mounted to the door and capable of facilitating data transmission between the controller and electrical connections associated with the door, wherein when the storage bin is mounted to the door and each of the plurality of electrical contacts of the storage bin engage a respective one of the plurality of plates of the track, the plurality of plates of the track are in electrical communication.  Wantland teaches applicant’s basic inventive claimed appliance as outlined {mapped} above, but does not show the bin as having a USB port.  As to the addition of a USB port onto the bin, Grela teaches of a structure where an adjustable support device (a shelf in this instance) includes a built-in USB port [0057].  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the bin of Wantland so as to include a USB port in view of Grela’s teaching because the incorporation of a USB port would enhance the versatility of Wantland’s device by providing added functionality to the appliance as well as accommodating different storage strategies or techniques as dependent upon the needs and/or preferences of the end user (see Grela [0007]).  As modified, when the bin is attached to the door, the plates of the track would be in electrical communication with the USB port of the bin and thereby facilitation of data transmission between the controller and the .  Regarding Claim 15, as modified, the appliance comprising: the controller (switch 300), and wherein when the storage bin is mounted to the door and each of the plurality of electrical contacts of the storage bin engage the respective one of the plurality of plates of the track, data transmissions are routable between the USB of the storage bin and the controller as would be expected.  Regarding Claim 16, as modified, the connector of the track is one of a plurality of connectors each having a plurality of plates (fig. 3), wherein for each of the plurality of connectors, at least one of the plurality of plates is charged with a power charge, at least one of the plurality of plates is charged with a ground charge, at least one of the plurality of plates is charged with a positive data charge, and at least one of the plurality of plates is charged with a negative data charge (conventional), and wherein the storage bin is one of a plurality of storage bins (shown) each able to have a universal serial bus port and a plurality of electrical contacts, wherein when the plurality of storage bins are mounted to the door and the plurality of electrical contacts of each of the plurality storage bins engage a respective one of the plurality of plates of each of the plurality of connectors, data transmissions are routable between the universal serial bus port of each of the plurality of storage bins and the controller.  Regarding Claim 17, as modified, at least one of the plurality of plates of the connector can be charged with a shielding charge.  It is noted that the method of charging the plates is not germane to the issue of patentability of the device itself within a product claim; as such, this limitation has not been given patentable weight.  Regarding Claim 18, as modified, the plurality of electrical contacts are spring pin contacts (note fig. 7) configured to electrically connect the storage bin to the connector of the door.
Allowable Subject Matter
Pending proper clarification of the first track and second track respective bus bar characteristics, Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments, filed November 13, 2020, with respect to Claims 1-13 have been fully considered and are persuasive.  Consequently, the prior art rejection with respect to Wantland `298 in view of Grela has been withdrawn. 
Applicant's arguments with respect to Claims 14-18 have been fully considered but they are not persuasive.  The position is taken that a prima facie case of obviousness has been established since applicants claimed invention only unites old elements with no change in their respective functions.  Common sense directs one to look with care at a patent application that claims as innovation the combination of known devices according to their established functions, as such, the examiner has identified reasons that would have prompted a person of ordinary skill in the art to combine the elements in the same way as the claimed new invention does.  Consequently, the rejection is deemed adequate to support the legal conclusion of obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOH
April 5, 2021

/James O Hansen/Primary Examiner, Art Unit 3637